        Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 1 of 10. PageID #: 1


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



BRIAN ANTHONY HOLB                              :   CASE NO.
1353 Aster Ave.                                 :
Akron, OH 44301                                 :
                                                :   JUDGE:
              PLAINTIFF,                        :
                                                :   MAGISTRATE JUDGE:
        v.                                      :
                                                :
DONNIE KAMMER, in his Individual                :
and Official Capacities as City of Akron        :
Councilman for Ward 7                           :   COMPLAINT AND JURY DEMAND
166 South High St.                              :
Akron, OH 44308                                 :
                                                :
                 DEFENDANT.                     :
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :

        Plaintiff Brian Anthony Holb, for his causes of action against Defendant state as follows:

                                     NATURE OF ACTION

   1.   In this 42 U.S.C. 1983 official capacity suit, Plaintiff seeks declaratory and injunctive

        relief under the First and Fourteenth Amendments to the United States Constitution,

        alleging that Defendant, acting under color or law, deprived Plaintiff of his right to free

        speech and due process as protected by the First and Fourteenth Amendments to the United

        States Constitution, by banning him from posting comments on the Official Facebook Page

        for Councilman Kammer (“Official Page”) and deleting comments previously posted.

        Plaintiff, Brian Anthony Holb (“Plaintiff”) is a constituent of Akron City Council Ward 7.

        Defendant Donnie Kammer (“Defendant”), is the Akron City Councilman for Ward 7.
   Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 2 of 10. PageID #: 2


                             JURISDICTION AND VENUE

2. This action arises out of the First and Fourteenth Amendments to the United States

   Constitution.

3. This Court has original jurisdiction pursuant to 28 U.S.C. 1331 and 1343.

4. The Court is empowered to exercise supplemental jurisdiction over Plaintiff’s remaining

   state law claims under 28 U.S.C. 1367 on the grounds that they are so related to the federal

   claims, over which the Court has original jurisdiction, that they form part of the same case

   or controversy.

5. Venue is proper in this Court pursuant to 28 U.S.C. 1331 and 1343. Defendant lives in and

   represents constituents found within the Northern District of Ohio. Additionally, the acts

   giving rise to this action occurred within this district and venue. Therefore, venue is proper

   in this Court pursuant to 28 U.S.C. 1391(b).

                                          PARTIES

6. Plaintiff is a resident and citizen of Akron City Council Ward 7. Plaintiff has taken an

   interest in politics as a concerned citizen.

7. Defendant is currently, and at all times pertinent to the claims herein, has been the Akron

   City Councilman for Ward 7. He is sued in his individual and official capacities.

                                    STATEMENT OF FACTS

8. Plaintiff incorporates Paragraphs 1-8 by reference.

9. Defendant is the administrator or otherwise exercises control over a public Facebook Page

   in his capacity as Akron City Councilman for Ward 7. The web address for the page is

   https://www.facebook.com/Donnie-Kammer.

10. The “About” section of the Official Page indicates that Defendant is a Government Official

   as the Akron City Councilman for Ward 7 and includes professional photographs of
   Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 3 of 10. PageID #: 3


   Defendant. The Official Page is designated as “Politician.” Several posts on the Official

   Page provide Defendant’s official government email address and direct constituents to that

   address. Defendant posts about official meetings and actions he has taken as Councilman.

11. Defendant invites constituents and the general public to contact him, among other ways,

   through his Official Page.

12. On information and belief, members of Akron City Council regularly use Facebook as a

   forum to communicate with constituents and the public regarding legislative matters and

   other matters of public import.

13. Defendant’s Official Page does not include a disclaimer or otherwise provide and limitation

   as to the topics or subject matter that may be discussed, what speech is subject to removal,

   or what online conduct may result in being banned.

14. Defendant uses this Official Page to share legislative updates, political goals,

   accomplishments, campaign information, his events in Ward 7, and official meetings.

15. The Facebook Terms of Service stipulate that users will not “post content or take any

   action on Facebook that infringes on or violates someone else’s rights or otherwise violates

   the law.” At all relevant times, Plaintiff complied with this admonition.

16. Any person, including those who do not have Facebook accounts, may access the Official

   Page and view content. The Official Page is effectively a public forum as it has been set up

   to engage residents of Ward 7 and members of the public in discourse regarding Ward 7

   and City of Akron legislative matters and other matters of public import.

17. Any Facebook user who “follows” Defendant’s Official Page will see Defendant’s posts on

   his or her personal Facebook timeline.

18. Administrators of Official Pages have the ability to manage their Page. This includes

   publishing comments for public comment, deleting the published comments of others,
   Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 4 of 10. PageID #: 4


   and/or banning users from the Official Page. Banning a user does not make the Official

   Page inaccessible to the banned user, but instead, fully removes the banned user’s ability to

   publish a comment to any post or engage in discussions on the Official Page. A banned

   user is silenced.

19. Defendant also operates a personal Facebook Page (“Personal Page”). The Personal Page

   is named “Donnie Kammer Jr.” Defendant uses the Personal Page to share personal views

   as well as campaign and official information.

20. Administrators of Personal Pages have the ability to manage that Page. This includes

   blocking users from their Personal Page.        Blocking a user makes the Personal Page

   inaccessible to the blocked user.

21. Upon information and belief, Defendant has “linked” his Official page and his Personal

   Page so that he can operate and manage each page using a single Facebook login. Because

   this Pages are linked, Defendant can toggle back and forth between his Official Page and

   his Personal Page under the same Facebook profile with just two clicks of the mouse.

   Defendant is the administrator for both his Official Page and his Personal Page or

   otherwise exercises control over those Facebook sites.

22. When a user has linked his Pages, comments published to a Facebook post can be

   published from either his Official Page or his Personal Page.

23. Defendant has the ability to toggle between commenting from his Official Page or his

   Personal Page each time he published a comment on the Official Page. Defendant’s official

   headshot accompanies comments made from Defendant’s Official Page. Defendant’s

   personal profile picture accompanies comments made from Defendant’s Personal Page.

24. Plaintiff, a constituent of Ward 7, began to “follow” Defendant’s official Facebook Page in

   2017.
   Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 5 of 10. PageID #: 5


25. When a Facebook user “follows” his or her elected representatives, a small “badge” icon

   appears to the right of the user’s name when posting comments. This badge indicates that

   the user is verified as a constituent of that elected official’s district.

26. On January 19, 2019, Defendant posted on his Official Page a picture with Defendant and

   State Representative for Ohio’s 35th District Tavia Galonski letting residents know they

   would be holding open office hours together at the Firestone Park Library on Wednesday,

   February 13, 2019 from 5 p.m. – 6 p.m.

27. On January 19, 2019, Plaintiff posted comments about addressing issues like litter, murder,

   robberies, and speeding occurring in the neighborhood instead of focusing on spending

   time and money putting flags on a bridge.

28. After Plaintiff posted his comments on Defendant’s Official Page, Defendant unilaterally

   banned Plaintiff from the Official Page. Although Plaintiff was and still is able to view the

   Official Page, he was blocked from publishing comments and engaging in discussion on

   matters of public concern on that public forum. The “Comment” box was altogether

   removed from Plaintiff’s personal Facebook interfaces when he accesses the Official Page,

   preventing any comments from being posted by Plaintiff on Defendant’s Official Page.

29. Plaintiff also noticed the comments he posted just minutes prior on the Official Page were

   no longer visible on the Official Page, as they had been hidden or deleted by Defendant or

   at Defendant’s direction.

30. On January 19, 2019, Plaintiff sent an email to Defendant’s official city email address

   asking Defendant to unblock Plaintiff and restore Plaintiff’s comments.

31. On information and belief, one or more other individuals who posted critical comments on

   Defendant’s Official Page were also banned or blocked from posting comments.

32. Based on his observation of the site, Plaintiff does not believe any comments supporting
   Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 6 of 10. PageID #: 6


   Defendant’s view have been similarly deleted.

33. Defendant’s ban of Plaintiff has continued to date, preventing Plaintiff from commenting

   on matters of public import or otherwise engaging in public discourse on such matters on

   the Defendant’s Official Page.

34. In banning Plaintiff and others from his Official Page and in deleting comments that were

   critical of Defendant’s actions or lack thereof, Defendant’s decision to ban some

   individuals, including Plaintiff, and deleting some comments from the Official Page,

   discriminates against Plaintiff and other users on the basis of their viewpoints and the

   content of their comments.

35. At no time did Defendant provide Plaintiff with notice of the ban or a statement of the

   reasons therefor, nor did Defendant afford Plaintiff any opportunity to contest the ban.

36. Defendant’s intentional deletion of comments and the subsequent ban of Plaintiff from

   Defendant’s Official Page denied and continues to deny Plaintiff his right to free speech in

   a public forum on matters of public concern, as well as his right to due process.

37. At all relevant times Defendant was and is acting under color of state law by virtue of his

   conduct as an Akron City Councilman in establishing and controlling his Official Page in

   the manner described above.

38. At all relevant times, Defendant’s conduct as described herein occurred in violation of

   rights clearly established by the decisions of the Supreme Court of the United States and

   the Sixth Circuit Court of Appeals and other relevant jurisprudence.

39. As a direct and proximate result of Defendant’s conduct as described herein, Plaintiff has

   suffered loss of his constitutional right to freely express himself and suffered serious

   distress and humiliation all to Plaintiff’s damage in an amount to be determined by the

   evidence at trial.
    Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 7 of 10. PageID #: 7


                                     COUNT I – 42 U.S.C. 1983

          Violation of Plaintiff’s Right to Freedom of Speech Guaranteed by the First
                         Amendment of the United States Constitution

40. Plaintiff incorporates all factual allegations set out above.

41. Defendant encouraged, solicited, and allowed public comments and discussion on his

    Official Page.

42. The social media forum as established and operated by Defendant was and is a public

    forum or designated public forum. Citizens’ views, comments, and opinions expressed

    thereon are expression of political speech protected by the First Amendment of the United

    States Constitution.

43. The deletion of Plaintiff’s comments on the Official Page is viewpoint discrimination and

    done in retaliation for Plaintiff’s lawful expression of his political views and criticism of

    Defendant’s actions or lack thereof. Plaintiff’s right to join and participate in discussion on

    the public forum established by Defendant, subject to reasonable rules not inconsistent with

    the Constitution, is protected by the First Amendment of the United States Constitution as

    applied to the states by the Fourteenth Amendment.

44. Deleting Plaintiff’s comments from Defendant’s Official Page, as described above,

    because of the views expressed therein, constitutes content and viewpoint discrimination

    for which there is no compelling state interest or justification.

45. The banning of Plaintiff from participation from all public discourse on Defendant’s

    Official Page, as described above, constitutes prior restraint of expression, for which there

    is no compelling state interest or justification.

46. Defendant either personally made or ratified the decision to undertake the acts against

    Plaintiff by banning Plaintiff from Defendant’s Official Page, deleting comments and

    failing to restore their previously published comments.
    Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 8 of 10. PageID #: 8


47. Defendant’s conduct acting under color of state law, has violated, and continues to violate,

    Plaintiff’s right of free speech protected by the First Amendment.

48. The violation of Plaintiff’s free speech is continuing and will continue without intervention

    of this Court.

49. As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff has suffered

    and will continue to suffer irreparable harm.

                                    COUNT II – 42 U.S.C. 1983

                 Violation of Plaintiff’s Dues Process Rights Guaranteed by the
                   Fourteenth Amendment of the United States Constitution

50. Plaintiff incorporates all factual allegations set out above.

51. Defendant deleted Plaintiff’s constitutionally protected speech on his Official Page in the

    manner described above without prior notice and without providing any opportunity to

    respond or contest the decision.

52. Defendant provided no notice to Plaintiff that he had been banned from the public forum or

    that his protected speech had been deleted or hidden.

53. Plaintiff’s due process rights guarantee notice and an opportunity to be heard before he or

    she is deprived of any significant liberty or property interest.

54. Defendant’s acts were willful, wanton, and in reckless disregard of Plaintiff’s rights.

55. As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff has been and

    continues to be irreparably harmed in the manner described above.

                                    COUNT III – 42 U.S.C. 1983

            Violation of Plaintiff’s Rights to Freedom of Speech Guaranteed by the
                      First Amendment of the United State Constitution

56. Plaintiff incorporates all factual allegations set out above.

57. The posting of the comment by Plaintiff on January 19, 2019 in polite response to
   Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 9 of 10. PageID #: 9


   Defendant’s post on the subject of a public meeting was protected political speech.

58. The immediate banning of Plaintiff from Defendant’s Official Page, and Defendant’s

   deleting of Plaintiff’s comments was retaliatory, and done for the sake of censoring the

   speaker and his protected speech.

59. Such speech retaliation is in violation of Plaintiff’s rights under the First Amendment to

   speak and have his speech heard.

                                            RELIEF

   WHEREFORE, Plaintiff demands the following relief:

60. A temporary restraining order, preliminary and permanent injunction, enjoining Defendant

   from continuing to ban or block Plaintiff from Defendant’s Official Page or posting

   comments thereon and affirmatively requiring Defendant to restore Plaintiff’s deleted

   comments to the comment section of Defendant’s Official Page.

61. An award of compensatory damages in an amount to be determined by the evidence at trial.

62. An award of punitive damages in an amount to be determined by the evidence at trial.

63. An award of attorney’s fees and costs in addition to all other relief to which Plaintiff is

   entitled.



                                                         Respectfully submitted,

                                                         /s/ Brian A. Holb
                                                         Brian A. Holb (096791)
                                                         1353 Aster Ave.
                                                         Akron, OH 44301
                                                         330.715.1076
                                                         bholb30@gmail.com
       Case: 5:19-cv-00802-JRA Doc #: 1 Filed: 04/10/19 10 of 10. PageID #: 10


                                         JURY DEMAND

Pursuant to Civ. R. 38, Plaintiff herewith demands that all issues of fact in the foregoing Complaint

be tried to a jury.


                                                              /s/ Brian A. Holb
